

Exhibit 10.1


LIFETIME BRANDS, INC.
COMPENSATION COMMITTEE CHARTER




This Charter governs the operations of the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of Lifetime Brands, Inc.
(the “Company”).  The Committee shall review and reassess the adequacy of this
Charter annually and recommend any proposed changes to the Board for
approval.  This Charter may be amended only by the affirmative vote of the
Board.


Organization


The Committee shall be appointed by the Board and shall comprise at least two
directors, each of whom is “independent,” as defined by the United States
Securities and Exchange Commission (the “SEC”) and The NASDAQ Stock Market,
Inc.  Members of the Committee may be removed at any time by the Board in its
discretion.  The Board shall also appoint one member of the Committee as the
Committee’s Chair.


Meetings


The Committee shall meet as often as it deems necessary to fulfill its
responsibilities and shall report to the Board following each meeting.  The
Committee may delegate any of its responsibilities to one or more subcommittees,
each of which shall be composed of two or more members, as the Committee may
deem appropriate.


Purpose


The purpose of the Committee shall be to assist the Board in discharging its
overall responsibilities relating to executive compensation.


Responsibilities and processes


The Committee in carrying out its responsibilities believes its policies and
procedures should remain flexible, in order to best react to changing conditions
and circumstances.  The following shall be the principal duties and
responsibilities of the Committee and are set forth as a guide, with the
understanding that the Committee may supplement them as appropriate:


·  
The Committee shall review and approve compensation principles that apply
generally to the Company’s executive and senior employees.



·  
The Committee shall establish and review corporate goals and objectives relevant
to the compensation of the Chief Executive Officer and the Chief Operating
Officer of the Company, evaluate their performance in light of the established
goals and objectives and approve their annual compensation.



·  
The Committee shall review the corporate goals and objectives established by the
Chief Executive Officer (“CEO”) and the Chief Operating Officer (“COO”) of the
Company relevant to the compensation of the direct reports of the CEO and COO,
of the Company and review and, based primarily on the evaluations and
recommendations of the CEO and the COO of the Company of the performance of such
executive officers in light of the established goals and objectives, approve
their annual compensation.



·  
The Committee shall review the evaluation process and compensation structure for
the other members of the senior management of the Company and provide oversight
regarding management’s decisions concerning the performance and compensation of
such senior management.


 
 

--------------------------------------------------------------------------------

 



·  
The Committee shall review the compensation of the Board in relation to other
United States corporations of similar size and make recommendations to the Board
regarding changes in Board compensation, as the Committee deems appropriate.



·  
The Committee shall administer and shall oversee the Company’s compliance with
the requirements under the NASDAQ Marketplace Rules, with respect to the
Company’s long-term incentive compensation plans.



·  
The Committee shall have the authority to retain and terminate at the Company’s
expense, an independent compensation-consulting firm(s) to assist the Committee
in its evaluation of director or executive compensation, and any legal and other
advisors that it deems necessary for the fulfillment of its responsibilities,
including the sole authority to approve fees and other retention terms of such
firm(s) and other advisors.



·  
The Committee shall review and discuss the Compensation Discussion and Analysis
(the “CD&A”) required to be included in the Company’s proxy statement and annual
report on Form 10-K by the rules and regulations of the SEC with management and,
based on such review and discussion, determine whether or not to recommend to
the Board that the CD&A be so included.



·  
The Committee shall produce the annual Compensation Committee Report for
inclusion in the Company’s proxy statement in compliance with the rules and
regulations promulgated by the SEC.



·  
The Committee shall perform an evaluation of its performance annually to
determine whether it is functioning effectively.



·  
The Committee shall make regular reports to the Board.



·  
The Committee shall review and discuss compensation programs that may create
incentives that can affect the Company’s risk and management of that risk.  To
the extent it is determined that such risks are reasonably likely to have a
material adverse effect on the Company, the Committee will review and discuss
with Company management and other relevant personnel how such disclosure will be
made in the Company’s CD&A.




